Citation Nr: 0915415	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-15 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran has verified active service from January 1990 to 
December 1997, in addition to more than 12 years of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The Veteran's lumbar degenerative disc disease is not 
manifested by forward flexion of the thoracolumbar spine of 
30 degrees or less, or by either favorable or unfavorable 
ankylosis of the entire thoracolumbar spine. 

2.  There is no objective evidence of bowel or bladder 
dysfunction or of neurological impairment associated with the 
lumbar degenerative disc disease (other than radiculopathy of 
the right lower extremity for, which service connection has 
already been separately granted).

3.  There is no evidence the Veteran's lumbar degenerative 
disc disease has been productive of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the prior year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbar degenerative disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5243 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the increased rating claim for a low back 
disorder, the U.S. Court of Appeals for Veterans Claims has 
held that for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In correspondence provided to the Veteran in April 2004, the 
Veteran was notified that in order to obtain an increased 
rating, he must present evidence of worsening of his service-
connected disorder.  That letter fully addressed all notice 
elements of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
However, that letter did not provide that Veteran with the 
applicable schedular criteria relating to the evaluation of 
his claim, as required by Vazquez-Flores.  Additional notice, 
however, is not required if the claimant has actual knowledge 
of the rating criteria, a reasonable person could be expected 
to understand from the notice what was needed to substantiate 
the claim, the granting of benefits is precluded as a matter 
of law, and/or if the claimant had an opportunity to 
participate in the adjudication process and did so to such an 
extent as to render any notice error non-prejudicial.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the Veteran has demonstrated actual knowledge 
of what was needed to support his claim as reflected by his 
statements regarding increased severity of his low back 
disorder, which he specifically maintains warrants an 
evaluation in excess of 20 percent.  In this regard, the 
Board notes the Veteran has had representation throughout the 
duration of the appeal and that the representative has 
expressed specific arguments supporting the appeal.  Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  The Board further finds 
that a procedural defect does not constitute prejudicial 
error in this case because the record reflects that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim after reading the 2004 
notice letter; the September 2004 rating decision; and the 
April 2006 statement of the case.  Thus, the Board finds the 
Veteran has been afforded an opportunity to meaningfully 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication has not been affected.  
Therefore, proceeding with the appeal presently does not 
therefore inure to the Veteran's prejudice.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the STRs, and VA and private treatment records.  
In addition a comprehensive examination was conducted by QTC 
in May 2004.  

Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background and Analysis

The Veteran filed an original service connection claim for a 
low back disability in January 1998.  By rating action of 
June 1998, service connection was granted for degenerative 
disc disease (DDD) of the lumbar spine, for which a 10 
percent evaluation was assigned effective from January 1998.  
The Veteran did not appeal that decision, but filed an 
increased rating claim in March 2004.  

Private medical records include a magnetic resonance imaging 
(MRI) report of the lumbar spine dated in November 2002.  The 
history indicates that the Veteran had complaints of low back 
pain and right lower extremity radicular pain.  The MRI 
revealed mild to moderate DDD of L4-5 and L5-S1, with no mal-
alignment, spondylolisthesis or spondylolysis and no evidence 
of vertebral fracture or deformity.  A subsequent record of 
July 2003 indicated that the Veteran's diagnosed conditions 
consisted of lumbar DDD of L4-5 and L5-S1 and lumbar 
spondylosis.  

In August 2003, the Veteran underwent an operative procedure 
for treatment of lumbosacral spondylosis without myelopathy.  

The file contains a medical statement of a private 
chiropractor dated in March 2004 indicating that the Veteran 
was seen in January 2004, at which time he complained of 
chronic low back pain.  The chiropractor indicated that 
orthopedic and neurological testing revealed an L3 and L4 
disc bulge with lateral stenosing of the intravertebral 
foramina in that region.  The chiropractor opined that this 
was the reason that the Veteran experienced intermittent 
claudication of the lower extremities and noted that his 
options for relief included low back surgery or on-going 
chiropractic treatment.

An examination was conducted by QTC in May 2004.  The 
examiner indicated that the Veteran had been suffering from 
DDD from L4 to L5-S1 with disc herniation at L5-S1 since 
1996.  The Veteran also complained of an 8-year history of 
constant low back pain radiating into the right leg.  He 
reported having incapacitating episodes 2 times a year, 
lasting for 5 days.  It was noted that functional impairment 
associated with the back disability included an inability to 
bend, left heavy objects or stand for extended periods due to 
pain, and was productive of 3 episodes of lost work time 
during the past year.  Range of motion testing revealed 
flexion from 0 to 45 degrees (with pain at 45 degrees); 
extension from 0 to 20 degrees (with pain at 20 degrees), 
right and left rotation from 0 to 30 degrees without pain and 
lateral flexion bilaterally from 0 to 30 degrees without 
pain.  There were no complaints of radiating pain on movement 
and no indication of tenderness.  Muscle spasms were noted.  
Straight leg raising test was positive bilaterally.  

The examiner indicated that range of motion of the spine was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance, with pain having the primary functional impact.  
There was no anklyosis of the spine.  The examiner indicated 
that there were signs of intervertebral disc syndrome without 
associated bowel, bladder or erectile dysfunction.  
Neurological evaluation revealed L4-S1 spinal nerve 
involvement due to findings of neuralgia manifested by 
sensory dysfunction with pain down the right leg.  
Neurological evaluation of the lower extremities revealed 
motor and sensory functions within normal limits.  Right 
lower extremity reflexes showed knee and ankle jerk of 1+; 
left lower extremity reflexes showed knee and ankle jerk of 
2+.  A diagnosis of DDD from L4 to L5-S1 with disc herniation 
at L5-S1 was made.  The examiner commented that the Veteran 
had strong baseline pain with episodes of severe pain.  It 
was noted that he could not run or stand for long periods and 
was not able to perform activities requiring heavy lifting, 
pushing , pulling or bending.  The examiner also indicated 
that the Veteran was a maintenance worker and that the back 
disordered interfered with his job and with most of his 
activities including coaching basketball.

By rating action of September 2004, an increased evaluation 
of 20 percent was assigned for the low back disability.  In 
an April 2006 rating decision, service connection was 
separately granted for radiculopathy of the right lower 
extremity, for which a 10 percent evaluation was assigned.

Analysis

The matter under appellate review involves whether the 
Veteran is entitled to a rating in excess of 20 percent for 
his low back disability, from March 24, 2004 (the date of the 
claim for increase), forward.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the Veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

For the entirety of the appeal period a 20 percent evaluation 
has been assigned for degenerative disc disease of the lumbar 
spine with disc herniation at L5-S1 (a low back disorder) 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
Veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  

The Schedule for Rating Criteria indicates that disabilities 
of the spine under Diagnostic Codes 5235 to 5243 will be 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  Diagnostic Code 5243 is used for the 
evaluation of intervertebral disc syndrome.  

The General Rating Formula assigns evaluations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  Under this formula, a 10 
percent evaluation is for assignment with forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.  A 20 percent evaluation is for 
assignment when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or with a combined range of motion not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is for assignment when forward flexion of 
the thoracolumbar spine is 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for assignment upon a showing of 
unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. 

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based upon Incapacitating 
Episodes, whichever results in the higher rating.  The 
formula for rating intervertebral disc syndrome based upon 
incapacitating episodes provides for a 10 percent evaluation 
was for assignment with incapacitating episodes having a 
total duration of at least one week, but less than two weeks 
during the past twelve months; a 20 percent evaluation was 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past twelve months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A note following the 
Diagnostic Code defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, note 1.  Note 2 provides for separate evaluations if 
intervertebral disc syndrome is present in more than one 
spinal segment if the effects are distinct.

Evaluating the evidence in light of the above rating 
criteria, the Board must conclude that an increased 
evaluation is not warranted.  Specifically, there is no 
evidence that the Veteran's forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less.  In 
fact, upon examination conducted in 2004, flexion of 45 
degrees was shown and the combined range of motion of the 
lumbar spine was 185 degrees, well in excess of the 120 
degrees required to support the assignment of a 20 percent 
evaluation under the general rating formula.  Moreover, 
neither favorable or unfavorable ankylosis of the entire 
thoracolumbar spine is shown by the evidence.  The 2004 
examination report specifically indicated that there was no 
ankylosis of the spine, nor did any other evidence reveal 
such a finding.  The Board also observes that during the 
appeal period, there is no indication that the Veteran has 
had any associated bowel or bladder impairment that would 
warrant a separate evaluation.

The Board has also considered whether an increased evaluation 
is warranted based upon the granting of a separate neurologic 
disability related to the lumbar spine.  In this regard, 
medical records document indications of neurological 
symptomatology affecting the right lower extremity.  As a 
result, service connection was separately granted for 
radiculopathy of the right lower extremity.  The Board is not 
able to identify any further evidence of neurological 
symptomatology associated with the service-connected low back 
disorder.  Sensory and motor examinations performed from 2004 
were normal and there was essentially no indication of 
neurological symptomatology affecting the left side.  
Therefore, a separate rating (in excess of that already 
granted) is not warranted for neurological impairment, as no 
such impairment is shown.   

Also pertinent in this case is whether an increased 
evaluation is warranted under the criteria for intervertebral 
disc syndrome used for evaluating incapacitating episodes.  
However, the Veteran's low back disability has not been shown 
to have resulted in incapacitating episodes (requiring bed 
rest/treatment prescribed by a physician) having a total 
duration of at least four weeks, but less than six weeks 
during the past twelve months.  In this regard, the Veteran 
reported in 2004 that the extent of his incapacitating 
episodes was limited to 2 times a year, for about 5 days at a 
time.  As such, an increased evaluation for incapacitating 
episodes under Diagnostic Code 5243 is not warranted.

The evidence reflects the Veteran has consistently complained 
of pain and limitation of motion associated with his lumbar 
spine disability and has described significant restriction on 
activities.  The records indicate the Veteran has been 
treated with medication and chiropractic therapy, including 
treatment with a TENS unit.  Upon examination conducted in 
2004, the examiner did note that range of motion of the spine 
was additionally limited by pain, fatigue, weakness, and lack 
of endurance, with pain having the primary functional impact.  
While the Board acknowledges that the Veteran has significant 
pain which limits his activities; this limitation does not 
more nearly approximate any of the criteria consistent with 
the assignment of an increased evaluation.  Although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Therefore, as the 20 percent 
evaluation assigned contemplates the effects of the Veteran's 
complaints of pain, fatigue, weakness and functional 
impairment, an increased evaluation based primarily on pain 
is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 
5242; DeLuca v. Brown, 8 Vet. App. 202 (1995)

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007), the Board has considered 
whether a staged rating is appropriate.  However, in the 
present case, the Veteran's symptoms have remained relatively 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.  Therefore, the 
preponderance of the evidence is against the Veteran's claim 
for an increased evaluation for a low back disorder.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the Veteran's disability of the lumbar 
spine.  In that regard, the record does not reflect that the 
Veteran's disability of the lumbar spine has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation), necessitated frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular 
standards.  No periods of hospitalization due to the 
Veteran's service-connected disability are noted during the 
appeal period.  In light of the foregoing, the Board finds 
that it is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

ORDER

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


